FINAL (BRFC)

 

Annex A

 

STANDARD DEFINITIONS

 

“ACH Form” shall mean the ACH authorization form executed by Obligors
substantially in the form attached as Exhibit O to the Agreement.

“Additional Servicing Compensation” shall mean any late fees related to late
payments on the Timeshare Loans, any non-sufficient funds fees, any processing
fees, any Liquidation Expenses collected by and due to the Servicer, any refunds
paid by the Servicer as a result of overpayments on payoffs and any unpaid out
of pocket expenses incurred by the Servicer during the related Due Period.

“Affiliate” shall mean any Person: (a) which directly or indirectly controls, or
is controlled by, or is under common control with such Person; (b) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
the voting stock of such Person; or (c) for which five percent (5%) or more of
the voting stock of which is directly or indirectly beneficially owned or held
by such Person; provided, however, that under no circumstances shall Bluegreen
be deemed an Affiliate of any 5% or greater shareholder of Bluegreen or any
Affiliate of such shareholder who is not a Direct Affiliate (as defined below)
of Bluegreen, nor shall any such shareholder be deemed to be an Affiliate of
Bluegreen. The term “control” shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise. For purposes of this definition, only entities included in
Bluegreen’s GAAP consolidated financial statements shall be an Affiliate of
Bluegreen (a “Direct Affiliate”).

“Aggregate Loan Balance” shall mean the sum of the Loan Balances for all
Timeshare Loans (other than Defaulted Timeshare Loans).

“Aggregate Sale Date Loan Pool” shall mean, on any date of determination, all
Timeshare Loans sold to the Buyer on each Sale Date during the Purchase Period.

“Agreement” shall mean the Loan Sale and Servicing Agreement dated as of
December 22, 2010, by and between BRFC-Q 2010 LLC, a Delaware limited liability
company, as the seller, Quorum Federal Credit Union, a federally chartered
credit union, as the buyer, Bluegreen Corporation, a Massachusetts corporation,
as the servicer, Vacation Trust, Inc., a Florida corporation, as the club
trustee, Concord Servicing Corporation, an Arizona corporation, as the backup
servicer, and U.S. Bank National Association, a national banking association, as
the custodian, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“Agreement Termination Date” shall mean the earlier to occur of (i) the date
when all Net Investment Amounts for all Sale Date Loan Pools sold by the Seller
to the Buyer have been reduced to zero and there will be no further sales of
Timeshare Loans from the Seller to the Buyer, and (ii) the Facility Termination
Date.

 

1

--------------------------------------------------------------------------------



“Approved Financial Institution” shall mean a federal or state-chartered
depository institution or trust company having a combined surplus and capital of
at least one hundred million dollars ($100,000,000) and further having (a)
commercial paper, short-term debt obligations, or other short-term deposits that
are rated at least “A-1” by S&P or “P-1” by Moody’s , if the deposits are to be
held in the account for thirty (30) days or less, or (b) having long-term
unsecured debt obligations that are rated at least investment grade by S&P and
Moody’s, if the deposits are to be held in the account more than thirty (30)
days. Notwithstanding the foregoing, if an account is held by an Approved
Financial Institution, following a downgrade, withdrawal, qualification, or
suspension of such institution’s rating, each account must promptly (and in any
case within not more than thirty (30) calendar days) be moved with written
notice to the Buyer, to an Approved Financial Institution.

“Aruba Club Loans” shall mean all timeshare loans originated by the Aruba
Originator on or after January 26, 2004 each secured by Co-op Shares.

“Aruba Originator” shall mean Bluegreen Properties, N.V., an Aruba corporation.

“Assets” shall have the meaning set forth in Section 1.8 of the Agreement.

“Assignment of Mortgage” shall mean, with respect to a Deeded Club Loan, a
written assignment of one or more Mortgages from the related Originator to the
Buyer, relating to one or more Timeshare Loans in recordable form, and signed by
an Authorized Officer of all necessary parties, sufficient under the laws of the
jurisdiction wherein the related Timeshare Property is located to give record
notice of a transfer of such Mortgage and its proceeds to the Buyer.

“Assumption Date” shall have the meaning specified in the Backup Servicing
Agreement.

“Authorized Officer” shall mean, with respect to any corporation, limited
liability company or partnership, the Chairman of the Board, the President, any
Senior Vice President, any Vice President, the Secretary, the Treasurer, any
Assistant Secretary, any Assistant Treasurer, managing member, board of managers
and each other officer of such corporation or limited liability company or the
general partner of such partnership specifically authorized in resolutions of
the board of directors or board of managers of such corporation or limited
liability company, as the case may be, to sign agreements, instruments or other
documents in connection with the Agreement on behalf of such corporation,
limited liability company or partnership, as the case may be.

“Available Funds” shall mean for any Distribution Date, (a) all funds on deposit
in the Collection Account (including interest paid, if any, on funds in the
Collection Account from the prior Distribution Date through and including the
day immediately preceding such Distribution Date) after making all transfers and
deposits required from (i) the Lockbox Account, (ii) the Seller pursuant to the
Agreement, and (iii) the Servicer pursuant to the Agreement, less (b) amounts on
deposit in the Collection Account related to collections related to any Due
Periods subsequent to the Due Period related to such Distribution Date, less (c)
any Additional Servicing Compensation on deposit in the Collection Account, less
(d) Misdirected Deposits, if any.

 

2

--------------------------------------------------------------------------------



“Backup Servicer” shall mean Concord Servicing Corporation, an Arizona
corporation, and its permitted successors and assigns.

“Backup Servicing Agreement” shall mean the backup servicing agreement, dated as
of December 22, 2010, by and among the Seller, the Servicer, the Backup Servicer
and the Buyer, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

“Backup Servicing Fee” shall on each Distribution Date (so long as Concord
Servicing Corporation is the Backup Servicer), be equal to:

(a) prior to the removal or resignation of Bluegreen, as Servicer, the greater
of (i) seven hundred fifty dollars ($750.00) and (ii) the product of (1)(x)
$0.10 and (y) the number of Timeshare Loans sold to the Buyer at the end of the
related Due Period up to twenty thousand (20,000) and (2)(x) $0.075 and (y) the
number of Timeshare Loans sold to the Buyer at the end of the related Due Period
in excess of twenty thousand (20,000), and

(b) after the removal or resignation of Bluegreen, as Servicer, an amount equal
to the product of (i) one-twelfth of 1.50% and (ii) the aggregate Loan Balance
as of the first day of the related Due Period.

“Bankruptcy Code” shall mean the federal Bankruptcy Code, as amended (Title 11
of the United States Code).

“BBCV” shall mean Bluegreen/Big Cedar Vacations, LLC, a Delaware limited
liability company, and its permitted successors and assigns.

“BBCV Originator” shall mean Bluegreen/Big Cedar Vacations, LLC, a Delaware
limited liability company, in its capacity as an Originator.

“Beneficiary” shall have the meaning set forth in the Club Trust Agreement.

“Bluegreen” shall mean Bluegreen Corporation, a Massachusetts corporation, and
its permitted successors and assigns.

“Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday, (c) a
day on which banking institutions in New York City, the State of Florida, the
State of Minnesota or the city in which the Servicer is located, are authorized
or obligated by law or executive order to be closed or (d) a day when the Buyer
is closed as reflected on Exhibit P as updated from time to time.

“Buyer” shall mean Quorum Federal Credit Union, a federally chartered credit
union.

 

3

--------------------------------------------------------------------------------



“Buyer Commitment Purchase Confirmation” shall have the meaning set forth in
Section 2.1(b) of the Agreement.

“Buyer Loan Pool Repayment Amount” shall mean, on any Distribution Date, the
amount actually distributed to the Buyer under Section 4.3(a)(v) and (vi) of the
Agreement.

“Buyer Purchase Confirmation” shall have the meaning set forth in Section 2.1(c)
of the Agreement.

"Buyer Purchase Price Percentage" shall mean, as of any date of determination
and with respect to any Sale Date Loan Pool, (a) prior to the occurrence of a
Timeshare Portfolio Performance Event, the percentage as set forth in, as
applicable, the related Buyer Purchase Confirmation or the Buyer Commitment
Purchase Confirmation or (b) on or after the occurrence of a Timeshare Portfolio
Performance Event, the ratio of (i) the Net Investment Amount for the Aggregate
Sale Date Loan Pool to (ii) the Aggregate Loan Balance of the Aggregate Sale
Date Loan Pool, both amounts in (b)(i) and (b)(ii) as of the earlier to occur of
(x) the Distribution Date immediately prior to such date of determination or (y)
the most recent Distribution Date, if any, upon which a Timeshare Portfolio
Performance Event was cured, such ratio expressed as a percentage.

“Buyer Target Loan Pool Repayment Amount” shall mean, with respect to any
Distribution Date, the amount that must be distributed to the Buyer to reduce
the Net Investment Amount to the Target Net Investment Amount after giving
effect to all distributions on such Distribution Date.

 

“Buyer Trigger Event” shall mean any one of the following events:

(a)       if any representation or warranty of the Buyer made in the Agreement
shall prove to be incorrect in any material respect as of the time when the same
shall have been made, and such breach is not remedied within thirty (30) days
(or, if the Buyer shall have provided evidence satisfactory to the Seller that
such representation or warranty cannot be cured in the thirty (30) day period
and that it is diligently pursuing a cure, sixty (60) days) after the earlier of
(x) the Buyer first acquiring Knowledge thereof, and (y) the Seller’s giving
written notice thereof to the Buyer; or

(b)       the entry by a court or other Governmental Authority having
jurisdiction over the Buyer of (i) a decree or order for relief in respect of
the Buyer in an involuntary case or proceeding under any applicable federal or
state bankruptcy, insolvency, reorganization, or other similar law or (ii) a
decree or order adjudging the Buyer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment, or
composition of or in respect of the Buyer under any applicable federal or state
law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or other similar official of the Buyer, or of any substantial part
of its property, or ordering the winding up or liquidation of its affairs, and
the continuance of any such decree or order for relief or any such other decree
or order unstayed and in effect for a period of sixty (60) consecutive days; or

 

4

--------------------------------------------------------------------------------



(c)     the commencement by the Buyer of a voluntary case or proceeding under
any applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by either to the entry of a decree or order for relief
in respect of the Buyer in an involuntary case or proceeding under any
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal or state law, or
the consent by it to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or similar official of the Buyer or of any substantial part of its
property, or the making by it of an assignment for the benefit of creditors, or
the Buyer’s failure to pay its debts generally as they become due, or the taking
of corporate action by the Buyer in furtherance of any such action; or

(d)       the impairment of the validity of the security interest of the Seller
in, or the claim by any Person (other than Seller) of a Lien in respect of, the
Deferred Purchase Price or the Deposit Accounts, or the creation of any Lien on
or with respect to such assets or any portion thereof not otherwise permitted by
the Seller, which is not stayed or released within ten (10) days of the Buyer
having Knowledge of its creation.

“Closing Date” shall mean December 22, 2010.

“Club” shall mean the Bluegreen Vacation Club multi-site timeshare plan, which
has been established pursuant to the Club Trust Agreement.

“Club Association” shall mean Bluegreen Vacation Club, Inc., a Florida
not-for-profit corporation, being the owners association for the Club.

“Club Bylaws” shall mean the Amended and Restated By-laws of Bluegreen Vacation
Club, Inc., as amended.

“Club Loans” shall mean, collectively, the Deeded Club Loans and the Aruba Club
Loans.

“Club Management Agreement” shall mean that certain Amended and Restated
Management Agreement between the Club Managing Entity and the Club Trustee,
dated as of May 18, 1994, as amended from time to time.

“Club Managing Entity” shall mean Bluegreen Resorts Management, Inc., a Delaware
corporation, in its capacity as manager of the Club and owner of the Club’s
reservation system, and its permitted successors and assigns.

“Club Originator” shall mean Bluegreen, in its capacity as an Originator.

“Club Property” shall mean Timeshare Properties, Owner Beneficiary Rights and
Vacation Points, and with respect to the definition of Upgrade, may also mean,
as applicable, timeshare property unrelated to Timeshare Loans which are sold to
the Buyer pursuant to the Agreement.

 

5

--------------------------------------------------------------------------------



“Club Trust Agreement” shall mean, collectively, that certain Bluegreen Vacation
Club Trust Agreement, dated as of May 18, 1994, by and between the Developer and
the Club Trustee, as amended, restated or otherwise modified from time to time,
together with all other agreements, documents and instruments governing the
operation of the Club.

“Club Trustee” shall mean Vacation Trust, Inc., a Florida corporation, in its
capacity as trustee under the Club Trust Agreement, and its permitted successors
and assigns.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and any successor statute, together with the rules and regulations
thereunder.

“Collection Account” shall mean the Eligible Bank Account established and
maintained by the Buyer pursuant to Section 4.2(a) of the Agreement.

“Collection Policy” shall mean the collection policies of the initial servicer
in effect on the Closing Date attached as Exhibit A to the Agreement, as may be
amended from time to time.

“Commitment Period” shall mean the period commencing on the Closing Date and
continuing until one (1) year from the Closing Date.

“Commitment Purchase Period” shall have the meaning set forth in Section 2.1(b)
of the Agreement.

“Commitment Purchase Period Terms Letter” shall have the meaning set forth in
Section 2.1(b) of the Agreement.

“Completed Unit” shall mean a Unit at a Resort which has been fully constructed
and furnished, has received a valid permanent certificate of occupancy or its
equivalent, is ready for occupancy and is subject to a time share declaration.

“Continued Errors” shall have the meaning specified in Section 7.4(b) of the
Agreement.

“Co-op Shares” shall mean a share certificate issued by the timeshare
cooperative association of La Cabana Resort.

“Credit Card Account” shall mean the deposit account (account number
483037478235) established at the Lockbox Bank, which shall be a non-interest
bearing account.

“Credit Card Timeshare Loan” shall mean a Timeshare Loan where the Obligor makes
its payments due on such Timeshare Loan with credit card payment arrangements.

“Credit Policy” shall mean the credit and underwriting policies of the
Originators in effect on the Closing Date attached as Exhibit D to the
Agreement, as may be amended from time to time.

 

6

--------------------------------------------------------------------------------



“Cumulative Default Level” shall mean, for any date of determination, the
quotient of (a)(i) the aggregate Loan Balance of all Defaulted Timeshare Loans
in the Aggregate Sale Date Loan Pool that became Defaulted Timeshare Loans,
minus (ii) the Loan Balances of such Defaulted Timeshare Loans that subsequently
became current, divided by (b) the sum of the Sale Date Aggregate Loan Balances
of each of such Timeshare Loans in the Aggregate Sale Date Loan Pool, expressed
as a percentage (%). The Cumulative Default Level shall not commence to be
determined until one (1) year from the first Sale Date.

Custodial Agreement” shall mean the custodial agreement, dated as of December
22, 2010, by and among the Seller, the Servicer, the Backup Servicer, the Buyer
and Custodian, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof providing for the custody
and maintenance of the Timeshare Loan Documents relating to the Timeshare Loans.

“Custodian” shall mean U.S. Bank National Association, a national banking
association, or its permitted successors and assigns.

“Custodian’s Certification” shall have the meaning specified in Section 2.2(a)
of the Custodial Agreement.

“Custodian Fees” shall mean for each Distribution Date, the fee payable by the
Buyer to the Custodian in accordance with Section 2.4 of the Custodial
Agreement.

“Cut-Off Date” shall mean, with respect to a Timeshare Loan, the date specified
as the “Cut-Off Date” by the Seller, from time to time, in the Schedule of
Timeshare Loans after which, subject to the terms of the Agreement and the other
Transaction Documents, all subsequent collections related to such Timeshare
Loans are for the account of the Buyer.

“Cut-Off Date Loan Balance” shall mean the Loan Balance of a Timeshare Loan on
its related Cut-Off Date.

“Deeded Club Loan” shall mean a timeshare loan (including a Wilderness Loan)
originated by the Club Originator or the BBCV Originator and evidenced by a
Mortgage Note and secured by a first Mortgage on a fractional fee simple
timeshare interest in a Unit or an undivided interest in a Resort (or a phase
thereof) associated with a Unit.

“Default Level” shall mean for any Due Period, the aggregate Loan Balance
(without regard to recoveries) of Timeshare Loans that became Defaulted
Timeshare Loans during such Due Period and not repurchased or substituted by the
last day of such Due Period (less the Loan Balances of Defaulted Timeshare Loans
that subsequently became current during such Due Period which remain owned by
the Buyer pursuant to the Agreement at such time) divided by the Aggregate Loan
Balance on the first day of such Due Period, expressed as a percentage.

“Defaulted Timeshare Loan” shall mean a Timeshare Loan (a) for which, the
Servicer has commenced cancellation or termination proceedings on the related
Timeshare Loan after collection efforts have failed in accordance with its
credit and collection policies, (b) for which, all or part of a scheduled
payment under the Timeshare Loan is more than one hundred twenty (120) days
delinquent from the due date, provided, that with respect to this clause (b) if
a Timeshare Loan is not more than one hundred twenty (120) days delinquent as of
the last day of the Due Period, it shall not be a Defaulted Timeshare Loan as of
that date or (c) that otherwise ceases to be an Eligible Timeshare Loan.

 

7

--------------------------------------------------------------------------------



“Defective Timeshare Loan” shall have the meaning specified in Section 6.1 of
the Agreement.

“Deferred Purchase Price” shall mean, with respect to any Sale Date Loan Pool,
the sum of (a) all collections distributed to the Seller following the Sale Date
and (b) the Loan Balance of any Defaulted Timeshare Loans assigned by the Buyer
to or for the benefit of the Seller, all in accordance with, respectively,
Section 4.3(a)(x) or Section 4.3(b) of the Agreement.

“Delinquency Level” shall mean for any Due Period, the sum of the Loan Balances
of Timeshare Loans (other than Defaulted Timeshare Loans) that are sixty one
(61) days or more delinquent on the last day of such Due Period divided by the
Aggregate Loan Balance on the first day of such Due Period (expressed as a
percentage).

“Deposit Account Control Agreement” shall mean, as applicable, (a) that certain
Control Agreement, dated as of December 22, 2010, by and among, the Seller, the
Buyer and U.S. Bank National Association, covering the Collection Account and
(b) that certain Deposit Account Control Agreement, dated as of December 22,
2010, by and among, the Seller, the Buyer and Bank of America, covering the
Lockbox Account.

“Deposit Accounts” shall mean and refer, as applicable, to the Collection
Account and the Lockbox Account.

“Determination Date” shall mean, with respect to any Distribution Date, the day
that is five (5) Business Days prior to such Distribution Date.

“Developer” shall mean Bluegreen Vacations Unlimited, Inc., a Florida
corporation, and its permitted successors and assigns.

“Distribution Date” shall mean the second (2nd) day of each month following the
end of the preceding Due Period, or, if such date is not a Business Day, then
the next succeeding Business Day, commencing on the second (2nd) day of the
calendar month following the first Due Period.

“Due Period” shall mean with respect to any Distribution Date, the period from
the sixteenth (16th) day of the second (2nd) preceding calendar month to the
fifteenth (15th) day of the preceding calendar month.

“Eligible Bank Account” shall mean a segregated account held for the benefit of
the Buyer which may be an account maintained with Quorum Federal Credit Union or
which is either: (a) maintained with an Approved Financial Institution and in
the name of the Buyer; or (b) a trust account or similar account maintained at
the corporate trust department of U.S. Bank National Association and in the name
of the Buyer.

 

8

--------------------------------------------------------------------------------



“Eligible Borrower” shall mean a natural person who satisfies the debit check
for credit union membership and becomes a member of the Buyer.

“Eligible Timeshare Loan” shall mean a Timeshare Loan which meets all of the
criteria set forth in Schedule I of the Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Errors” shall have the meaning specified in Section 7.4(b) of the Agreement.

“Facility Termination Date” shall mean the date which is twenty (20) years from
the first Sale Date and on which, if all Net Investment Amounts for all Sale
Date Loan Pools sold by the Seller to the Buyer pursuant to the Agreement have
not previously been reduced to zero, all Net Investment Amounts for all Sale
Date Loan Pools sold by the Seller to the Buyer pursuant to the Agreement shall
be reduced to zero pursuant to Section 4.3(a) of the Agreement or by sale or
otherwise.

“FICO Score” shall mean a credit risk score determined by the Fair Isaac
Corporation for a consumer borrower through the analysis of individual credit
files. In the event that such credit risk scoring program ceases to exist,
Seller and Buyer shall select a mutually agreeable successor credit risk scoring
program.

For Obligors related to Timeshare Loans to be sold to Buyer under the Agreement
and which were originated on and after December 15, 2008, the FICO Score was
determined at the point of sale. In the event that an Obligor consists of more
than one individual (e.g., husband and wife) (an "Obligor Group"), the FICO
Score for such Obligor Group shall be based on the highest of the FICO Scores
for all individuals who have a FICO Score in such Obligor Group. If all
individuals in an Obligor Group have no FICO Score, then the Obligor Group shall
be considered to have no FICO Score.

Notwithstanding the foregoing, for Obligors related to Timeshare Loans to be
sold to Buyer under the Agreement and which were originated prior to December
15, 2008, the FICO Score was determined by an Experian Quest run subsequent to
origination and was based on the primary Obligor in respect of the related
Timeshare Loan.

“Force Majeure Delay” shall mean with respect to the Servicer, any cause or
event which is beyond the control and not due to the negligence of the Servicer,
which delays, prevents or prohibits such Person’s delivery of the reports
required to be delivered or the performance of any other duty or obligation of
the Servicer under the Agreement, as the case may be, including, without
limitation, computer, electrical and mechanical failures, acts of God or the
elements and fire; provided, that no such cause or event shall be deemed to be a
Force Majeure Delay unless the Servicer shall have given the Buyer written
notice thereof as soon as practicable after the beginning of such delay.

“Foreclosure Property” shall have the meaning specified in Section 7.3(a)(xiii)
of the Agreement.

 

9

--------------------------------------------------------------------------------



“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Grant” shall mean to grant, bargain, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of set-off against,
deposit, set over and confirm.

“Initial Purchase Price Installment” shall mean, for each Sale Date Loan Pool,
the cash amount paid to the Seller on the Sale Date for such Sale Date Loan
Pool.

 

“Knowledge” shall mean (a) as to any natural Person, the actual awareness of the
fact, event or circumstance at issue or receipt of notification by proper
delivery of such fact, event or circumstance and (b) as to any Person that is
not a natural Person, the actual awareness of the fact, event or circumstance at
issue by a Responsible Officer of such Person or receipt, by a Responsible
Officer of such Person, of notification by proper delivery of such fact, event
or circumstance.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for security,
security interest, claim, participation, encumbrance, levy, lien or charge.

“Liquidation” shall mean, with respect to any Timeshare Loan, the sale or
compulsory disposition of a Foreclosure Property, following foreclosure,
termination or other enforcement action or the taking of a deed-in-lieu of
foreclosure, to a Person other than the Servicer or an Affiliate thereof.

“Liquidation Expenses” shall mean, with respect to the Foreclosure Property
related to a Defaulted Timeshare Loan, as of any date of determination, any
reasonable out-of-pocket expenses (exclusive of overhead expenses) incurred by
the Servicer or the Remarketing Agent in connection with the performance of its
obligations under Section 7.3(a)(xiii) in the Agreement or the Remarketing
Agreement, as applicable, including, but not limited to, (a) any foreclosure,
deed-in-lieu of foreclosure or termination and other repossession expenses
incurred with respect to such Foreclosure Property, (b) commissions and
marketing and sales expenses incurred by the Servicer or the Remarketing Agent
with respect to the remarketing of the related Foreclosure Property (including
the Remarketing Fee), and (c) any other fees and expenses reasonably applied or
allocated in the ordinary course of business with respect to the Liquidation of
a Foreclosure Property (including any assessed and unpaid Timeshare Association
fees and real estate taxes).

“Liquidation Proceeds” shall mean with respect to the Liquidation of any
Foreclosure Property related to a Defaulted Timeshare Loan, the amounts actually
received by the Servicer or the Remarketing Agent in connection with such
Liquidation.

“Loan Balance” shall mean, for any date of determination, the outstanding
principal balance due under or in respect of a Timeshare Loan (including a
Defaulted Timeshare Loan).

 

10

--------------------------------------------------------------------------------



“Lockbox Account” shall mean the deposit account maintained at the Lockbox Bank
pursuant to written agreement, which shall be a non-interest bearing account.

“Lockbox Bank” shall mean Bank of America, N.A. or an Approved Financial
Institution.

“Lockbox Fee” shall mean on each Distribution Date, the fee payable by the Buyer
to the Lockbox Bank in accordance with Section 4.3(a)(iii) of the Agreement.

“Lost Note Affidavit” shall mean a lost instrument affidavit substantially in
the form of Exhibit B attached to the Agreement.

“Maximum Program Fee Rate” means, with respect to a given Maximum Program Fee
Rate Period, the highest Program Fee Rate applicable during the related Maximum
Program Fee Rate Period, and, during the next succeeding Maximum Program Fee
Rate Period, if no notice of a change in the Maximum Program Fee Rate is
provided by the Buyer; provided, however, that the Maximum Program Fee Rate
during the first six (6) months of the Commitment Purchase Period shall be equal
to eight percent (8%) per annum.

“Maximum Program Fee Rate Period” shall mean each consecutive six-month period
during the Purchase Period, with the first such period beginning on the
commencement of the Commitment Purchase Period.

“Misdirected Payments” shall mean such payments that have been deposited to the
Collection Account in error.

“Minimum Required Amount” shall mean, during the Commitment Purchase Period,
zero.

“Monthly Buyer Notice” shall have the meaning set forth in Section 2.1(c) of the
Agreement.

“Monthly Servicer Report” shall have the meaning specified in Section 7.5(a) of
the Agreement.

“Mortgage” shall mean, with respect to a Deeded Club Loan, any purchase money
mortgage, deed of trust, purchase money deed of trust or mortgage deed creating
a first lien on a Timeshare Property to secure debt granted by the Club Trustee
on behalf of an Obligor to the applicable Originator with respect to the
purchase of such Timeshare Property and/or the contribution of the same to the
Club and otherwise encumbering the related Timeshare Property to secure payments
or other obligations under such Timeshare Loan.

“Mortgage Note” shall mean, with respect to a Deeded Club Loan, the original,
executed promissory note evidencing the indebtedness of an Obligor under a
Deeded Club Loan, together with any rider, addendum or amendment thereto, or any
renewal, substitution or replacement of such note.

 

11

--------------------------------------------------------------------------------



“Multiemployer Plan” shall have the meaning specified in Section 12.1(n) of the
Agreement.

“Net Liquidation Proceeds” shall mean with respect to a Liquidation, the
positive difference between Liquidation Proceeds and Liquidation Expenses.

“Net Investment Amount” means, on any date of determination with respect to a
Sale Date Loan Pool, (a) the Initial Purchase Price Installment less (b) the sum
of all the Buyer Loan Pool Repayment Amounts paid to the Buyer on prior
Distribution Dates.

“Obligor” shall mean a natural person obligated to make payments under a
Timeshare Loan.

“OFAC” shall mean the Office of Foreign Asset Control of the Department of the
Treasury and the statutes, executive orders and regulations promulgated thereby.

“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer of the applicable party.

“Opinion of Counsel” shall mean a written opinion of counsel, in each case
acceptable to the addressees thereof.

“Optional Purchase Limit” shall mean, on any date, an amount equal to (x)
fifteen percent (15%) of the Loan Balance of the Aggregate Sale Date Loan Pool,
less (y) the aggregate Loan Balances (as of the related purchase dates or
release dates, as applicable) of all Defaulted Timeshare Loans (i) previously
purchased by the applicable Originator pursuant to the Purchase Agreement or the
Agreement or (ii) previously released pursuant to Section 4.3(b) of the
Agreement.

“Optional Reacquisition Date” shall mean the first date on which the then
current aggregate Net Investment Amounts in respect of all of the Timeshare
Loans in the Aggregate Sale Date Loan Pool is less than or equal to fifteen
percent (15%) of all of the original aggregate Net Investment Amounts in respect
of all of the Timeshare Loans sold in each Sale Date Loan Pool on the related
Sale Date.

“Optional Substitution Limit” shall mean, on any date, an amount equal to (x)
twenty percent (20%) of the Loan Balance of the Aggregate Sale Date Loan Pool
less (y) the aggregate Loan Balances (as of the related Transfer Dates) of all
Defaulted Timeshare Loans previously substituted by the applicable Originator
pursuant to the Agreement or the Purchase Agreement.

“Original Club Loan” shall mean a timeshare loan for which the related obligor
has elected to effect an Upgrade and an Originator has agreed to effect such
Upgrade.

“Originator” shall mean, as applicable, the Club Originator, the Aruba
Originator or the BBCV Originator.

“Owner Beneficiary” shall have the meaning specified in the Club Trust
Agreement.

 

12

--------------------------------------------------------------------------------



“Owner Beneficiary Agreement” shall mean the purchase agreement entered into by
each Obligor and, as applicable, the Developer or BBCV with respect to the Club
Loans.

“Owner Beneficiary Rights” shall have the meaning specified in the Club Trust
Agreement.

“Paying Agent” shall have the meaning set forth in the recitals to the
Agreement.

“Paying Agent Fees” shall mean, for each Distribution Date, the fee payable by
the Buyer to the Paying Agent in accordance with Section 4.3(a) of the
Agreement.

“Performing Loans” shall mean all Eligible Timeshare Loans sold by the Seller to
the Buyer pursuant to the Agreement that are not Defaulted Timeshare Loans.

“Permitted Liens” shall mean (a) with respect to Timeshare Loans sold to the
Buyer, (i) Liens for state, municipal or other local taxes if such taxes shall
not at the time be due and payable, or such exceptions as may be set forth in
any related lender’s title insurance policy as of the effective date upon which
any such title insurance policy was first issued in favor of the applicable
Originator, (ii) Liens in favor of the Seller created pursuant to the
Transaction Documents, and (iii) Liens in favor of the Buyer created pursuant to
the Agreement; (b) with respect to the related Timeshare Property, (i)
materialmen’s, warehousemen’s, mechanic’s and other Liens arising by operation
of law in the ordinary course of business for sums not due, (ii) Liens for
state, municipal or other local taxes if such taxes shall not at the time be due
and payable, and (iii) the Obligor’s interest in the Timeshare Property under
the Timeshare Loan, whether pursuant to the Club Trust Agreement or otherwise;
and (c) with respect to Timeshare Loans and Related Security sold to the Buyer,
any and all rights of the Beneficiaries referred to in the Club Trust Agreement
under such Club Trust Agreement.

“Person” shall mean an individual, general partnership, limited partnership,
limited liability partnership, corporation, business trust, joint stock company,
limited liability company, trust, unincorporated association, joint venture,
Governmental Authority, or other entity of whatever nature.

“Predecessor Servicer Work Product” shall have the meaning specified in Section
7.4(b) of the Agreement.

“Program Fee Amount” means, with respect to a Distribution Date, an amount equal
to the sum of (a) the product of: (i) the applicable Program Fee Rate, (ii) the
daily Net Investment Amount for the applicable period, and (iii) the actual
number of days elapsed from and including the prior Distribution Date to but
excluding the next Distribution Date divided by either three hundred sixty five
(365) or three hundred sixty six (366) (such number, the actual number of days
in the year in which such Due Period begins), and (b) the aggregate of all
Program Fee Amounts due on prior Distribution Dates that remain unpaid. The
Program Fee Amount calculation for the first Distribution Date shall be based
upon the period commencing on the first Sale Date to but excluding the first
Distribution Date.

 

13

--------------------------------------------------------------------------------



“Program Fee Rate” shall mean the rate set forth in, as applicable, the Buyer
Commitment Purchase Confirmation, or the Buyer Purchase Confirmation
corresponding to the related Monthly Buyer Notice. The Program Fee Rate for the
first six (6) months of the Commitment Purchase Period shall equal eight percent
(8%) per annum. On any date of determination, the Program Fee Rate for the
Aggregate Sale Date Loan Pool shall be based on the weighted average of the
Program Fee Rates of each Sale Date Loan Pool then comprising the Aggregate Sale
Date Loan Pool in proportion to the outstanding Loan Balances of each Sale Date
Loan Pool to be added to the Aggregate Sale Date Loan Pool.

“Purchase Agreement” shall mean the purchase and contribution agreement, dated
as of December 22, 2010, by and between Bluegreen and the Seller pursuant to
which Bluegreen sells Timeshare Loans, from time to time, to the Seller, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“Purchase Period” shall mean the period ending one year from the date either
party provides written notice of termination of the Purchase Period to the other
party.

 

“Purchase Termination Event” shall have the meaning specified in Section 8.1 of
the Agreement.

“Qualified Substitute Timeshare Loan” shall mean a Timeshare Loan (a) that, when
aggregated with other Qualified Substitute Timeshare Loans being substituted on
such Transfer Date, has a Loan Balance, after application of all payments of
principal due and received during or prior to the month of substitution, not in
excess of the Loan Balance of the Timeshare Loan being substituted on the
related Transfer Date, (b) that complies, as of the related Transfer Date, with
each of the representations and warranties contained in the Agreement, including
that such Qualified Substitute Timeshare Loan is an Eligible Timeshare Loan;
provided, however, that there shall be no seasoning requirement if a Qualified
Substitute Timeshare Loan is an Upgrade Club Loan replacing an Original Club
Loan with the same Obligor, (c) that does not cause the weighted average coupon
rate of all Qualified Substitute Timeshare Loans being substituted on the
related Transfer Date to be more than .25% less than the weighted average coupon
rate of the Timeshare Loans being replaced in the Aggregate Sale Date Loan Pool
in connection with such substitution on the related Transfer Date, and (d) that
shall have a FICO Score equal to or greater than the Timeshare Loan being
replaced (unless such Timeshare Loan is an Upgrade Club Loan replacing an
Original Club Loan with the same Obligor in which case such Timeshare Loan shall
comply with the then current Credit Policy in effect at the time of the
origination of such Timeshare Loan).

“Quorum Membership Application” shall mean the application for membership with
Quorum Federal Credit Union furnished by the Buyer, as may be amended from time
to time.

“Reacquisition Date” shall mean with respect to the reacquisition of the
Aggregate Sale Date Loan Pool on or after the Optional Reacquisition Date, the
date fixed pursuant to Section 11.3 of the Agreement.

“Reacquisition Price” shall mean, with respect to the Aggregate Sale Date Loan
Pool, the sum of the Net Investment Amounts of all Sale Date Loan Pools
comprising the Aggregate Sale Date Loan Pool, together with the Program Fee
accrued and unpaid thereon at the applicable Program Fee Rate up to and
including the Reacquisition Date.

 

14

--------------------------------------------------------------------------------



“Receivables” shall mean the payments required to be made pursuant to a
Timeshare Loan.

“Recovery Ratio” shall mean, for any Determination Date, an amount equal to: (i)
if any Timeshare Loans became Defaulted Timeshare Loans during the three
immediately preceding Due Periods, the percentage equivalent of a fraction (a)
the numerator of which is equal to the sum of (x) the aggregate Loan Balance of
all Timeshare Loans that became Defaulted Timeshare Loans during the three
immediately preceding Due Periods that were repurchased (at the applicable
Repurchase Price) by the applicable Originator prior to such Determination Date
(with the Loan Balance of each Defaulted Timeshare Loan determined as of the day
immediately preceding the date on which such Timeshare Loan became a Defaulted
Timeshare Loan) and (y) all Net Liquidation Proceeds received during the three
immediately preceding Due Periods in respect of Defaulted Timeshare Loans that
were not substituted or repurchased by the applicable Originator prior to such
Determination Date and (b) the denominator of which is the aggregate Loan
Balance of all Timeshare Loans that became Defaulted Timeshare Loans during the
three immediately preceding Due Periods; and (ii) if no Timeshare Loans became
Defaulted Timeshare Loans during the three immediately preceding Due Periods,
100%.

“Related Security” shall mean with respect to any Timeshare Loan, (a) all of the
Seller’s interest in the Timeshare Property arising under or in connection with
the related Mortgage, if any, Owner Beneficiary Rights, Vacation Points and the
related Timeshare Loan Files, (b) all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Timeshare Loan, together with any Mortgages, signed by the Club Trustee on
behalf of an Obligor describing any collateral securing such Timeshare Loan, (c)
all guarantees, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Timeshare
Loan, (d) any assignments of Mortgages and any financing statements, and (e) all
other security and books, records and computer tapes relating to the foregoing.

“Remarketing Agent” shall mean Bluegreen.

“Remarketing Agreement” shall mean that certain remarketing agreement, dated as
of December 22, 2010 by and among, the Servicer, the Seller, the Remarketing
Agent and the Buyer, as the same may be amended, modified, or supplemented from
time to time in accordance with the terms thereof.

“Remarketing Fees” shall mean the amount due the Remarketing Agent under the
Remarketing Agreement.

“Repurchase Price” shall mean with respect to any Timeshare Loan to be
repurchased by the Seller pursuant to the Agreement, a cash price equal to the
product of (a)(i) if no Timeshare Portfolio Performance Event has occurred and
is continuing, the weighted average Buyer Purchase Price Percentage for the
Aggregate Sale Date Loan Pool or (ii) if a Timeshare Portfolio Performance Event
has occurred and is continuing, the weighted average Buyer Purchase Price
Percentage for the Aggregate Sale Date Loan Pool as of the Due Period
immediately prior to the occurrence of such Timeshare Portfolio Performance
Event and (b) the Loan Balance of such Timeshare Loan as of the date of such
repurchase, together with all accrued and unpaid interest on such Timeshare Loan
at the related coupon rate to and including the due date in the current Due
Period immediately prior to the Distribution Date on which such repurchase
occurs.

 

15

--------------------------------------------------------------------------------



“Request for Release” shall be a request for release of Timeshare Loan Documents
in the form required by the Custodial Agreement.

“Reservation System”: The reservation system utilized by the Club and owned by
the Club Managing Entity or the services contracted by the Club Managing Entity
with a third party.

“Resort” shall mean, as the context shall require, the resort at which the
Timeshare Property related to a Timeshare Loan is located and may include any
component site resort from time to time included within the Club.

“Resort Interests” shall mean as defined in the Club Trust Agreement.

“Responsible Officer” shall mean (a) when used with respect to the Servicer, the
Chief Financial Officer, a Senior Vice President, a Vice President, an Assistant
Vice President, the Chief Accounting Officer or the Secretary of the Servicer;
and (b) with respect to any other Person, the chairman of the board, chief
financial officer, the president, a vice president, the treasurer, an assistant
treasurer, the secretary, an assistant secretary, the controller, general
partner, trustee or the manager of such Person.

“Sale” has the meaning set forth in the first recital in the Agreement.

“Sale Date” has the meaning set forth in Section 2.1(a) of the Agreement.

“Sale Date Loan Pool” shall mean all Timeshare Loans sold to the Buyer on a
given Sale Date.

“Sale Notice” shall have the meaning set forth in Section 2.1(a) of the
Agreement.

“Sampler Conversion” shall mean the process in which, pursuant to the terms of
the Sampler Program Agreement, the Obligor has converted the “Sampler
Membership” into full ownership in the Bluegreen Vacation Club multi-site
timeshare plan.

“Sampler Converted Loan” shall mean a Timeshare Loan, the obligor of which,
previously had a Sampler Loan and converted the same to a Timeshare Loan
pursuant to the terms of a Sampler Program Agreement.

“Sampler Loan” shall mean a loan originated by Bluegreen pursuant to the terms
of a Sampler Program Agreement.

 

16

--------------------------------------------------------------------------------



“Sampler Program Agreement” shall mean an agreement pursuant to which a
purchaser thereunder obtains those certain benefits set forth therein which
comprise the “Sampler Membership” and, subject to the terms and conditions
thereof, has the opportunity to convert such Sampler Membership into full
ownership in the Bluegreen Vacation Club multi-site timeshare plan.

“Schedule of Timeshare Loans” shall mean the list of Timeshare Loans delivered
pursuant to the Purchase Agreement or the Agreement, as amended from time to
time to reflect repurchases, substitutions, and Qualified Substitute Timeshare
Loans conveyed pursuant to the terms of, as applicable, the Purchase Agreement
or the Agreement, which list shall set forth the information with respect to
each Timeshare Loan as of the related Cut-Off Date, as applicable, in numbered
columns.

The Schedule of Timeshare Loans shall be provided in electronic format, and it
shall be substantially in the form of Exhibit E attached to the Custodial
Agreement.

“Schedules” shall mean those schedules itemized in the Table of Contents to the
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall mean BRFC-Q 2010 LLC, a Delaware limited liability company.

“Seller Multiemployer Plan” shall have the meaning set forth in Section 12.1(n)
of the Agreement.

“Servicer” shall mean Bluegreen in its capacity as servicer under the Agreement,
the Backup Servicing Agreement, the Remarketing Agreement and the Custodial
Agreement, and its permitted successors and assigns.

“Servicer Credit Card Processing Cost” shall have the meaning specified in
Section 7.3(c) of the Agreement.

“Servicing Fee” shall mean for any Distribution Date, and for so long as
Bluegreen or an Affiliate thereof is the Servicer, the product of (a)
one-twelfth (1/12) of 2.00% and (b) the aggregate Loan Balance of all Timeshare
Loans as of the first day of the related Due Period.

“Servicing Officer” shall mean those officers of the Servicer involved in, or
responsible for, the administration and servicing of the Timeshare Loans, as
identified on the list of Servicing Officers furnished by the Servicer to the
Buyer from time to time.

“Servicing Standard” shall mean, with respect to the Servicer and the Backup
Servicer a servicing standard which complies with applicable law, the terms of
the Transaction Documents, the terms of the respective Timeshare Loans and, to
the extent consistent with the foregoing, in accordance with the customary
standard of prudent servicers of loans secured by timeshare interests similar to
the Timeshare Properties, but in no event lower than the standards employed by
it when servicing loans for its own account or other third parties, but, in any
case, without regard for (a) any relationship that it or any of its Affiliates
may have with the related Obligor, and (b) its right to receive compensation for
its services under the Agreement or with respect to any particular transaction.

 

17

--------------------------------------------------------------------------------



“Servicer Termination Costs” shall mean any extraordinary out-of-pocket expenses
incurred by the Backup Servicer associated with the transfer of servicing.

“Servicer Termination Event” shall have the meaning specified in Section 7.4(a)
of the Agreement.

“Start-up Period” shall mean the period beginning on first Sale Date and
expiring thirty (30) days thereafter.

“Substitution Shortfall Amount” shall mean with respect to any Transfer Date, an
amount equal to the excess of the aggregate Loan Balances of the substituted
Timeshare Loans over the aggregate Loan Balances of the Qualified Substitute
Timeshare Loans.

“Target Net Investment Amount” shall mean as of any Distribution Date with
respect to the Aggregate Sale Date Loan Pool, the product of (a) the weighted
average Buyer Purchase Price Percentage and (b) the Aggregate Loan Balance of
all Performing Loans.

“Timeshare Association” shall mean the not-for-profit corporation or cooperative
association responsible for operating a Resort.

“Timeshare Declaration” shall mean the declaration or other document recorded in
the real estate records of the applicable municipality or government office
where a Resort is located for the purpose of creating and governing the rights
of owners of Timeshare Properties related thereto, as it may be in effect from
time to time.

“Timeshare Loan” shall mean a Club Loan or a Qualified Substitute Timeshare
Loan, sold to the Buyer pursuant to the Agreement and which has not been
re-assigned to the Seller. As used in the Transaction Documents, the term
“Timeshare Loan” shall include the related Mortgage Note, Mortgage, if any, the
Owner Beneficiary Agreement and other Related Security contained in the related
Timeshare Loan Documents.

“Timeshare Loan Acquisition Price” shall mean, on any date of determination with
respect to any Sale Date Loan Pool, an amount equal to the Initial Purchase
Price Installment plus the Deferred Purchase Price.

“Timeshare Loan Documents” shall mean with respect to each Timeshare Loan and
each Obligor, the related (a) Timeshare Loan Files, and (b) Timeshare Loan
Servicing Files.

“Timeshare Loan Files” shall mean, with respect to a Timeshare Loan, all
documents related to such Timeshare Loan, including:

     

1.

with respect to a Club Loan (other than an Aruba Club Loan), (i) the original
Mortgage Note executed by the Obligor, endorsed as “Pay to the order of
_______________, without recourse, representation or warranty” (either directly
on the Mortgage Note or on an allonge placed with such Mortgage Note), by an
Authorized Officer of the related Seller (such Authorized Officer’s signature
may be computer generated), together with a complete chain of endorsements from
the original payee to the related Seller, if applicable or (ii) a Lost Note
Affidavit;

 

18

--------------------------------------------------------------------------------



     

2.

with respect to a Club Loan (other than an Aruba Club Loan), (i) an original
Mortgage with evidence that such Mortgage has been recorded in the appropriate
recording office or (ii) if such Mortgage has not yet been returned to the
related Seller by such recording office, a photocopy of the unrecorded Mortgage
that has been delivered to such recording office (with evidence that such
Mortgage has been delivered to the appropriate recording office for recording);

 

 

 

 

3.

with respect to a Club Loan (other than an Aruba Club Loan), (i) original
recorded Assignment(s) of Mortgage (which may be a part of a blanket assignment
of more than one Club Loan in which case, a copy thereof, with the original
blanket Assignments of Mortgage held by the Custodian in the related master pool
header file), showing the assignment of such Club Loan from the record mortgagee
to the Buyer, or (ii) if such Assignments of Mortgage have not yet been returned
by the related recording office, a photocopy of the unrecorded Assignments of
Mortgage that have been delivered to such recording office (which may be a part
of a blanket assignment of more than one Club Loan), showing the assignment of
such Club Loan from the record mortgagee to the Buyer (with evidence (a copy of
(A) the Federal Express (or similar service) receipt and (B) the check made
payable to the applicable recording office, being sufficient evidence) that such
Assignments of Mortgage have been delivered to the appropriate recording office
for recording), or (iii) if the related Mortgage has not yet been returned such
that the related Assignment(s) of Mortgage cannot yet be filed, (A) evidence
that that such Mortgage has been delivered to the appropriate recording office
for recordation (the evidence in paragraph 2 above being sufficient) and (B)
Assignments of Mortgage in recordable form (other than the Mortgage recording
information) duly executed by the last record holder of the Mortgage showing the
assignment of such Club Loan from the record mortgagee to the Buyer; provided,
however, that with respect to clauses (ii) and (iii) of this paragraph 3,
photocopies held by the Custodian in the related investor file shall be
sufficient.

 

 

 

 

4.

with respect to a Club Loan (other than an Aruba Club Loan), the UCC financing
statement, if any, evidencing that the security interest granted under such
Timeshare Loan, if any, has been perfected under applicable state law;

 

 

 

 

5.

with respect to a Club Loan (other than an Aruba Club Loan), (i) a copy of any
recorded warranty deed transferring legal title to the related Timeshare
Property to the Club Trustee, or (ii) if such recorded warranty deed has not yet
been returned to the related Seller, a copy of a warranty deed sent for
recording;

 

19

--------------------------------------------------------------------------------



    

6.

with respect to a Club Loan (other than an Aruba Club Loan), either (i) a final
original lender’s title insurance policy (which may consist of one master policy
referencing one or more Mortgages) showing no exceptions to coverage (other than
Permitted Liens) or (ii) a binding unconditional commitment to issue a title
insurance policy showing no exceptions to coverage (other than Permitted Liens)
(which may be a master commitment referencing one or more Mortgages, the
original master commitment to be held by the Custodian in the related master
pool header file), in all cases referencing such Timeshare Loan and insuring the
applicable Originator and its successors and/or assigns;

 

 

 

 

7.

the original of any related assignment or guarantee or, if such original is
unavailable, a copy thereof certified by an Authorized Officer of the related
Seller to be a true and correct copy, current and historical computerized data
files;

 

 

 

 

8.

the original of any assumption agreement or any refinancing agreement;

 

 

 

 

9.

all related Owner Beneficiary Agreements, finance applications, sale and escrow
documents executed and delivered by the related Obligor with respect to the
purchase of a Timeshare Property;

 

 

 

 

10.

all other papers and records of whatever kind or description, whether developed
or originated by an Originator or another Person, required to document, service
or enforce a Timeshare Loan;

 

 

 

 

11.

the original truth-in-lending disclosure statement (or a copy) that relates to
each Timeshare Loan;

 

 

 

 

12.

the Obligor’s truncated credit report;

 

 

 

 

13.

any other documents designated by the Buyer and approved by the Seller and the
Custodian (such approval not to be unreasonably withheld) in a notice to the
Seller and the Custodian; and

 

 

 

 

14.

any additional amendments, supplements, extensions, modifications or waiver
agreements required to be added to the Timeshare Loan Files pursuant to the
Agreement, the Credit Policy, the Collection Policy or the other Transaction
Documents, if any.

     

“Timeshare Loan Servicing Files” shall mean with respect to each Timeshare Loan
and each Obligor, the portion of the Timeshare Loan Files necessary for the
Servicer to service such Timeshare Loan including but not limited to (a) a copy
of the truth-in-lending disclosure statement executed by such Obligor, as
applicable, (b) all writings pursuant to which such Timeshare Loan arises or
which evidences such Timeshare Loan and not delivered to the Custodian, (c) all
papers and computerized records customarily maintained by the Servicer in
servicing timeshare loans comparable to the Timeshare Loans in accordance with
the Servicing Standard and (d) each Timeshare Program Consumer Document (not the
original), if applicable, related to the applicable Timeshare Property.

 

20

--------------------------------------------------------------------------------



“Timeshare Portfolio Performance Event” shall have occurred if, as of any date
of determination for the Timeshare Loans contained within the Aggregate Sale
Date Loan Pool, (a) the average of the Delinquency Levels for the three
immediately preceding Due Periods is greater than the weighted average (taking
into consideration the applicable Sale Date Loan Pool and the Aggregate Sale
Date Loan Pool) calculated using the percentages specified as the Delinquency
Level in each of the related Buyer Commitment Purchase Confirmations or Buyer
Purchase Confirmations and reported on the Monthly Servicer Report, or (b) the
sum of the Default Levels for the three immediately preceding Due Periods is
greater than the weighted average (taking into consideration the applicable Sale
Date Loan Pool and the Aggregate Sale Date Loan Pool) calculated using the
percentages specified as the Default Level in each of the related Buyer
Commitment Purchase Confirmations or Buyer Purchase Confirmations and reported
on the Monthly Servicer Report, or (c) the Cumulative Default Level is greater
than the weighted average (taking into consideration the applicable Sale Date
Loan Pool and the Aggregate Sale Date Loan Pool) calculated using the
percentages set forth for the applicable monthly periods in Table 1 attached to
each of the related Buyer Commitment Purchase Confirmations or Buyer Purchase
Confirmations and reported on the Monthly Servicer Report.

“Timeshare Program” shall mean the program under which (a) an Obligor has
purchased a Timeshare Property and (b) an Obligor shares in the expenses
associated with the operation and management of such program.

“Timeshare Program Consumer Documents” shall mean, as applicable, the Owner
Beneficiary Agreement, Mortgage Note, Mortgage, rescission right notices, public
offering statements and other documents and disclosures used or to be used by an
Originator in connection with the sale of Timeshare Properties.

“Timeshare Program Governing Documents” shall mean the articles of organization
or articles of incorporation of each Timeshare Association, the rules and
regulations of each Timeshare Association, the Timeshare Program management
contract between each Timeshare Association and a management company, and any
subsidy agreement by which an Originator is obligated to subsidize shortfalls in
the budget of a Timeshare Program in lieu of paying assessments, as they may be
from time to time in effect and all amendments, modifications and restatements
of any of the foregoing.

“Timeshare Property” shall mean (a) with respect to a Deeded Club Loan, a
fractional fee simple timeshare interest in a Unit in a Resort (or phase
thereof) or an undivided interest in a Resort (or phase thereof) associated with
a Unit and (b) with respect to an Aruba Club Loan, Co-op Shares.

“Transaction Documents” shall mean the Agreement, the Purchase Agreement, the
Deposit Account Control Agreement, the Backup Servicing Agreement, the
Remarketing Agreement, the Custodial Agreement and all other agreements,
documents or instruments (other than the Timeshare Loan Documents) delivered in
connection with the transactions contemplated thereby.

 

21

--------------------------------------------------------------------------------



“Transfer Date” shall mean with respect to a Qualified Substitute Timeshare
Loan, the date on which the applicable Originator substitutes one or more
Timeshare Loans in accordance with Article VI of the Agreement.

“Trust Accounts” shall mean collectively, the Lockbox Account, the Collection
Account and the Credit Card Account.

“Turbo Trigger Date” shall mean the occurrence of the date which is eight (8)
years from the last Sale Date during the Commitment Period.

“UCC” shall mean the Uniform Commercial Code as from time to time in affect in
the applicable jurisdiction or jurisdictions.

“Unit(s)”: shall mean one individual air-space condominium unit, cabin, villa,
cottage, townhome, platform tent, cabin, campsite for a recreational vehicle or
lot within a resort, together with all furniture, fixtures and furnishings
therein, if applicable, and together with any and all interests in common
elements appurtenant thereto, as provided in the related Timeshare Program
Governing Documents.

“Upgrade” shall mean the process in which (A) an obligor of an Original Club
Loan elects to (i)(a) reconvey the existing Club Property for new Club Property
(such new Club Property having a greater dollar value than the existing Club
Property) and (b) cancel the Original Club Loan in exchange for an Upgrade Club
Loan secured by such new Club Property or (ii)(a) acquires additional Club
Property and (b) cancels the Original Club Loan in exchange for an Upgrade Club
Loan from the applicable Originator secured by the existing Club Property and
the additional Club Property or (B) an owner of existing Club Property that is
fully paid elects to (i) reconvey such Club Property for new Club Property (such
new Club Property having a greater dollar value than the existing Club Property)
or (ii) acquires additional Club Property.

“Upgrade Club Loan” shall mean the new timeshare loan originated by an
Originator in connection with an Upgrade.

“Vacation Points” shall have the meaning specified in the Club Trust Agreement.

“Wilderness Loan” shall mean a timeshare loan at a Club Wilderness Resort that
is secured by a Unit that is a platform tent, cabin or a campsite for a
recreational vehicle.

 

22

--------------------------------------------------------------------------------